          Case 1:20-cv-01297-SMV Document 5 Filed 01/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SAMUEL STOCK, Jr.,

       Plaintiff,

v.                                                                         No. 20-cv-1297 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

          ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                   AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in Forma

Pauperis [Doc. 2], filed on December 15, 2020. Plaintiff requests that he be permitted to proceed

in accordance with 28 U.S.C. § 1915, to file his Complaint without paying the filing fee, and that

the Court direct the United States Marshals Service to serve Defendant. The Court, being fully

advised in the premises FINDS that the Motion is well-taken and should be GRANTED.

       IT THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Application to Proceed in Forma Pauperis [Doc. 2] be GRANTED. Plaintiff may proceed in this

action without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.
                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
